Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
RED, GREEN, BLUE SUB-PIXELS OF A DISPLAY DEVICE WITH VARYING AMOUNT OF LIGHT EMITTING UNITS.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meitl et al. [US Patent 11037912] (hereinafter Meitl).

Regarding claim 1, Meitl teaches a display device, comprising:
a blue sub-pixel (31, Para Col. 7 lines 4-5) comprising a plurality of first light emitting units (2 units) in a number of N1 (Fig. 4);
a green sub-pixel (32, Para Col. 7 lines 5-6) comprising a plurality of second light emitting units (4 units) in a number of N2 (Fig. 4); and
a red sub-pixel (33, Para Col. 7 lines 6-7) comprising a plurality of third light emitting units (4 units) in a number of N3 (Fig. 4), 
wherein N1<N2 and N1<N3 (Fig. 4).

Regarding claim 4, Meitl teaches a display device wherein the first light emitting units, the second light emitting units and the third light emitting units emit lights in a color of blue, green and red respectively (Para Col. 7 lines 4-7).

Regarding claim 5, Meitl teaches a display device wherein N3/N1 is between 1.21 and 6.06 (Fig. 4).

Regarding claim 6, Meitl teaches a display device wherein N2/N1 is greater than or equal to 1.05 and less than or equal to 2.76 (Fig. 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Meitl in view of Mao et al. [US PGPUB 20190325812] and Chu et al. [US PGPUB 20140339496] (hereinafter Mao and Chu respectively).

Regarding claim 2, Meitl teaches a display device wherein the first light emitting units, the second light emitting units and the third light emitting units are light emitting diodes (LEDs) with a width, length and height in the range of 2 to 5 µm respectively (Col. 16 lines 31-36).
Meitl does not specifically teach the light emitting units in a bar form with a diameter in a range of 50 to 3000 nm.
Referring to the invention of Mao, Mao teaches that light emitting device can come in one of various structures to include a vertical light-emitting structure, a horizontal light-emitting structure or a flip-chip light-emitting structure (Para 35).
Referring to Chu’s invention, Chu teaches that vertical light-emitting element come in various shapes to include circular, square, rectangular, oval and polygonal (claim 4).
In view of the dimensions taught by Meitl, the structures light emitting element could take as disclosed by Mao and shapes vertical light emitting elements take as disclosed by Chu, it would have been obvious to a person having ordinary skills in the art to have the limitation of claim 2 met.
That is, as an option, it would be obvious to a person having ordinary skills in the art to have a circular vertical light emitting unit (a bar) having a diameter in the range of 2 to 5 µm (where the diameter is at least an overlapping range of the claimed invention).
Such a combination/ascertain is based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results or improve similar devices in the same way (MPEP 2143).
It should be note that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art” or “where the claimed ranges or amounts do not overlap with the prior art but are merely close” a prima facie case of obviousness exists (MPEP 2144.05.I).

Regarding claim 3, Meitl teaches a display device wherein the first light emitting units, the second light emitting units and the third light emitting units are light emitting diodes (LEDs) with a width, length and height in the range of 2 to 5 µm respectively (Col. 16 lines 31-36).
Meitl does not specifically teach the light emitting units in a bar form with a thickness in a range of 1.63 to 5.5 µm.
Referring to the invention of Mao, Mao teaches that light emitting device can come in one of various structures to include a vertical light-emitting structure, a horizontal light-emitting structure or a flip-chip light-emitting structure (Para 35).
Referring to Chu’s invention, Chu teaches that vertical light-emitting element come in various shapes to include circular, square, rectangular, oval and polygonal (claim 4).
In view of the dimensions taught by Meitl, the structures light emitting element could take as disclosed by Mao and shapes vertical light emitting elements take as disclosed by Chu, it would have been obvious to a person having ordinary skills in the art to have the limitation of claim 2 met.
That is, as an option, it would be obvious to a person having ordinary skills in the art to have a circular vertical light emitting unit (a bar) having a height in the range of 2 to 5 µm.
Such a combination/ascertain is based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results or improve similar devices in the same way (MPEP 2143).

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819